The opinion of the court was delivered by
Taft, J.
The defendant moved the court below to set aside
the verdict upon the ground that Conner, one of the jurors, was an alien. If he was, the proof showing that that fact was unknown to the defendant and his counsel, until after the trial, the motion should have been granted. Quinn v. Halbert, 52 Vt. 353. The counsel for the plaintiff'have shown diligence in citing thirty-nine authorities from other jurisdictions to show that the disqualification of the juror could only avail the defendant as a cause of challenge, evidently overlooking the cases in our own State, in which a contrary doctrine has been established. Briggs v. Georgia, 15 Vt. 61; Mann v. Fairlee, 44 Vt. 672; Quinn v. Halbert, supra. The competency of the juror will be presumed until the contrary is shown ; and it is incumbent upon the defendant to show the alienage of the juror. Hammond v. Noble, 57 Vt. 193. He has shown the foreign birth of the juror and his non-naturalization, by any act of his own, and the non-naturalization of his father; and, if reputation in the family is legitimate evidence, the foreign birth of the latter. It is unnecessary to pass upon this latter question as it is not requisite to a disposition of the case. We think that irrespective of any fact (or presumption drawn therefrom) prior to the trial, that the fact shown by stipulation, that Conner was duly naturalized in 1886, subsequently to the trial, and became a citizen of the United States and of Vermont, is decisive upon the question of his alienage. Why should we not give full force and effect to the naturalization proceedings and all presumptions naturally arising therefrom. The person was foreign by birth, had never, by any act of his own,- been made a citizen ; he went into court and *452by due process of law was naturalized. Is not prior alienage a logical inference -from the fact of naturalization, and especially so in this case, because it is stipulated-that by bis naturalization he became a citizen of the United States and of Vermont? This, by implication, is saying that he was not before a citizen. Nothing being shown to the contrary, does not the presumption arise that prior to the proceedings he was an alien? We think if any claim is made by the plaintiff that Conner was-a citizen prior thereto,, that the proceedings were sham, mere form, and of no effect, the burden was upon him to show such facts. We think the presumption arising from the naturalization proceedings is,' that prior thereto, Conner was an alien.
Judgment reversed, motion granted, verdict set aside, new trial granted, and cause remanded.